Citation Nr: 0835935	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  08-09 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
a heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to April 
1975, and from September 1976 to May 1978.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a letter decision rendered in August 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, in which entitlement to nonservice-
connected pension benefits was denied.

The August 2007 letter denial further discussed the previous 
denial of service connection for a heart condition, and 
explained that in order to reopen his previously denied 
claim, the veteran needed to submit new and material 
evidence.  The veteran submitted a notice of disagreement to 
this letter in September 2007, which the RO interpreted as a 
notice of disagreement to the issue of new and material 
evidence to reopen the previously denied claim for service 
connection for a heart disability.  

In January 2008, the RO issued a statement of the case in 
which it determined that new and material evidence had not 
been submitted to reopen the previously denied claim for 
service connection for a heart disability.  However, the 
issue was described as one involving service connection for a 
heart condition.  The veteran perfected his appeal with the 
timely submission of a substantive appeal.

Before considering a claim that has previously been 
adjudicated, the Board must determine that new and material 
evidence was presented or secured for the claim, as a 
jurisdictional matter.  Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001).  The issue has thus been characterized as 
presented on the first page of this decision.

The veteran testified before the undersigned Veterans Law 
Judge in June 2008.  A transcript of the hearing is 
associated with the claims file.  


FINDINGS OF FACT

1.  In a February 2006 rating decision, the RO declined to 
reopen the previously denied claim for service connection for 
a heart condition.  The veteran was notified of that decision 
in February 2006, but he did not appeal it and it is now 
final.  

2.  The additional evidence received since the February 2006 
rating decision is cumulative and redundant and does not, by 
itself or in conjunction with evidence previously assembled, 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the February 2006 rating decision is 
neither new nor material, and the claim for service 
connection for a heart condition is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in December 2006.  This letter included an 
explanation of the reasons the veteran's claim had been 
previously denied and what information and evidence was 
required to reopen it, which fulfills the requirements of 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA obtained service medical records in the adjudication of 
the initial claim for service connection, and assisted the 
veteran in obtaining evidence and afforded the veteran 
physical examinations, and afforded the veteran the 
opportunity to give testimony before the Board, which he did.

The veteran testified that he was receiving disability 
benefits from the Social Security Administration (SSA), but 
he and his representative felt the records would not be 
pertinent in the present case as the medical evidence 
compiled in the case shows a current diagnosis of a heart 
condition, but not its cause or history.  The veteran 
submitted physical examination reports compiled in 
conjunction with his claim before SSA.  These reports are of 
record and are dated in 2003.  Although they reflect 
treatment and diagnosis of the claimed heart condition, such 
treatment was noted to have begun no earlier than in 2002.  
Accordingly, the remainder of the records considered by SSA 
would not be pertinent to the reopening of this claim.  This 
is so because the records present include those records from 
1995 to the 2006.  The SSA determination of disability was 
based on treatment records beginning in 2002 and did not 
include records predating 1995.  In addition, while the 
report indicates an onset of cardiac symptoms in 1979, it 
must be concluded that this is a history reported by the 
veteran rather than an opinion rendered as the result of the 
physician's independent finding, as the physician did not 
treat the veteran prior to 2002.  Hence, the Board has 
concluded it is not necessary to obtain additional SSA 
records.

The veteran has indicated that he was treated at the VA 
Medical Center (VAMC) in East Orange, New Jersey beginning in 
1979, but records have twice been requested of that facility 
and the earliest records date from 1995.  Moreover, the 
veteran testified under oath in June 2008 that he had 
received treatment from the VA for his heart condition for 
the past 13 to 14 years only, and from his private treating 
physician for a period of six years.  Records from the 
veteran's private treating physician have been obtained, 
beginning in 2002 and, as noted above, SSA records document 
the onset of private treatment by this physician at the same 
time.  Given the two separate searches for records from VA, 
and the veteran's testimony under oath that he received 
treatment for his heart condition from VA beginning in 1994 
at the earliest, the Board finds that the available 
identified records have been found; that it is not likely 
that there are additional treatment records in existence; and 
that no further attempts need be made to obtain any 
additional records.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided). 

The Board concludes that all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  New and Material Evidence

In February 2006, the RO declined to reopen the previously 
denied claim for service connection for a heart condition.  

The underlying, February 1982, rating decision concerning 
service connection for a heart condition observed that the 
veteran did not then manifest a heart condition.  Service 
medical records showed no complaints of or treatment for a 
heart condition or elevated blood pressure during active 
service, and his report of physician examination at discharge 
was negative for any heart condition or hypertension.  The 
evidence thus showed that the veteran did not manifest any 
heart condition that could be related to his active service.

In February 2006, the evidentiary record contained VA and 
private medical evidence establishing that the veteran 
manifested atrial fibrillation and hypertension.  However, 
the medical evidence did not establish that an etiological 
link existed between the now-diagnosed heart condition and 
his active service, and the earliest of the records was dated 
in 2000.  It was therefore concluded that new and material 
evidence had not been submitted.

The RO gave notice of the February 2006 rating decision in 
the same month.  The veteran did not file a notice of 
disagreement.  The February 2006 rating decision therefore 
became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a). New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id. 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence submitted since the February 2006 rating decision 
includes VA treatment records dating from 1995 through 2006, 
reports of VA examinations conducted in June and July 2006, 
physical examination conducted in support of the veteran's 
claim for disability benefits from the SSA, and the veteran's 
statements and his testimony before the undersigned Veterans 
Law Judge in June 2008.

VA treatment records, VA examination reports, and SSA 
physical reports demonstrate that the veteran continues to 
present with atrial fibrillation and hypertension, with onset 
in 1979 as reported by the veteran.  Symptoms, including 
shortness of breath, and treatment, including with prescribed 
medications, persist to the present.  VA treatment records 
show treatment for a heart condition beginning in 1995, with 
contemporaneous report of onset being a couple of years 
earlier.  

Those VA treatment records dated prior to 2000, the VA 
examination reports, and the SSA physical reports are new in 
that they were not previously of record.  However, this 
evidence offers no findings or opinions concerning the 
etiology of the diagnosed heart condition and hypertension.  
These records merely continue to establish that the veteran 
manifests a heart condition, and do not establish that the 
heart condition is the etiological result of active service 
or, in the alternative, that the onset of the hypertension or 
heart condition was during active service or within the one-
year presumptive period.  This evidence is thus cumulative 
and duplicative, and is not material.  

Similarly, the veteran's statements and testimony are 
duplicative of statements he has made in his previous claims 
and in previous statements in support of his claims, 
including his report of onset of heart problems and 
hypertension beginning in 1979.  In his hearing before the 
undersigned Veterans Law Judge, the veteran linked his heart 
condition to an episode of food poisoning that occurred when 
he was stationed in the Canal Zone.  Service medical records 
do contain records of his hospital treatment during this 
period of his active service, but show no observations of any 
heart abnormalities or findings of any heart condition or 
hypertension.  It is noted that the veteran testified he had 
received treatment for his heart condition for the past 13 or 
14 years.  Upon direct questioning, the veteran admitted that 
his physician was checking into the matter but had not yet 
offered an opinion linking his current heart condition to his 
active service.  Hence the veteran's statements and testimony 
are also cumulative and therefore, not new.  See Anglin v. 
West, 203 F.3d 1343 (Fed. Cir. 2000).  The veteran is 
competent to give evidence about what he experienced or 
observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
As a layperson, however, he is not competent to render an 
opinion as to the cause of his heart condition or 
hypertension because he does not have the requisite medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In summary, the medical and lay evidence submitted since the 
February 2006 is cumulative and duplicative of that evidence 
of record at the time of the previous, February 2006, 
decision.  It does not raise a reasonable possibility of 
substantiating the claim for service connection for a heart 
condition and, as such, cannot be new and material to reopen 
the claim.  

New and material evidence has not been received to reopen the 
previously denied claim; the benefit of the doubt doctrine 
does not apply; and reopening the claim is not warranted.


ORDER

The claim to reopen the previously denied claim for service 
connection for a heart condition is denied.






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


